NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SUSAN GUTOWSKI, DOC #R50251,                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D17-3164
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Susan Gutowski, pro se.




PER CURIAM.


             Affirmed.


KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.